PROSPECTUS T. Rowe Price TRIAX RPICX IEMFX TRGSX RPIGX TRCEX P RFEX Institutional Africa & Middle East Fund Institutional Concentrated International Equity Fund Institutional Emerging Markets Equity Fund Institutional Global Equity Fund Institutional Global Large-Cap Equity Fund Institutional International Core Equity Fund Institutional International Growth Equity Fund (formerly Institutional Foreign Equity Fund) March 1 2011 A choice of global, international, and regional stock funds for investors seeking long-term capital growth by diversifying beyond U.S. borders. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Institutional Africa & Middle East Fund 1 Institutional Concentrated International Equity Fund 7 Institutional Emerging Markets Equity Fund 11 Institutional Global Equity Fund 16 Institutional Global Large-Cap Equity Fund 21 Institutional International Core Equity Fund 26 Institutional International Growth Equity Fund 30 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 35 Useful Information on Distributions and Taxes 39 Transaction Procedures and Special Requirements 43 3 More About the Funds Organization and Management 46 More Information About the Funds and Their InvestmentRisks 49 Investment Policies and Practices 52 Disclosure of Fund Portfolio Information 59 Financial Highlights 60 4 Investing with T. Rowe Price Account Requirements and Transaction Information 68 Opening a New Account 68 Purchasing Additional Shares 70 Exchanging and Redeeming Shares 70 Rights Reserved by the Funds 71 Information About Your Services 72 SUMMARY T. Rowe Price Institutional Africa & Middle East Fund Investment Objective The fund seeks long-term growth of capital by investing primarily in the common stocks of companies located (or with primary operations) in Africa and the Middle East. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee 1.00% Other expenses 0.39% Total annual fund operating expenses 1.39% Fee waiver/expense reimbursement 0.14%a Total annual fund operating expenses after fee waiver/expense reimbursement 1.25%a a T.Rowe Price Associates, Inc. has agreed (through February 28, 2013) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses, and acquired fund fees) that would cause the fund’s ratio of expenses to average net assets to exceed 1.25%. Termination of the agreement would require approval by the fund’s Board of Directors. Fees waived and expenses paid under this agreement (and a previous limitation of 1.25%) are subject to reimbursement to T.Rowe Price Associates, Inc. by the fund whenever the fund’s expense ratio is below 1.25%. However, no reimbursement will be made more than three years after the waiver or payment, or if it would result in the expense ratio exceeding 1.25%. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year , the fund’s operating expenses remain the same , and the expense limitation currently in place is not renewed . Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $127 $407 $728 $1,639 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 83.6 % of the average value of its portfolio. Investments, Risks, and Performance Principal Investment Strategies The fund will normally invest at least 80% of its net assets in African and Middle Eastern companies. The fund may purchase the stocks of companies of any size. The fund expects to make substantially all of its investments in common stocks, and participation notes (“P-notes”) linked to common stocks, of companies located (or with primary operations) in the countries listed below, as well as others as their markets develop: Primary Emphasis: Bahrain, Egypt, Jordan, Kenya, Kuwait, Lebanon, Morocco, Nigeria, Oman, Qatar, Saudi Arabia, South Africa, and United Arab Emirates. Others: Algeria, Botswana, Ghana, Mauritius, Namibia, Tunisia, and Zimbabwe. The fund is “nondiversified,” meaning it may invest a greater portion of assets in a single company and own more of the company’s voting securities than is permissible for a “diversified” fund. The fund’s portfolio is expected to be composed of investments in about 25 to 50 different companies, although the number could vary depending on market conditions. The fund may make substantial investments (at times more than 25% of total assets) in telephone or banking companies in various African and Middle Eastern countries. While the fund invests with an awareness of the outlook for industry sectors and individual countries within the region, bottom-up stock selection is the focus of our decision-making. Country allocation is driven largely by stock selection, though we may limit investments in markets that appear to have poor overall prospects. Security selection reflects a growth style. The fund relies on a global team of investment analysts dedicated to in-depth fundamental research in an effort to identify companies capable of achieving and sustaining above-average, long-term earnings growth. We seek to purchase stocks of such companies at reasonable prices in relation to present or anticipated earnings, cash flow, or book value. In selecting investments, the fund generally favors companies with one or more of the following characteristics: · leading or improving market position; · attractive business niche; · attractive or improving franchise or industry position; · seasoned management; T. Rowe Price 2 · stable or improving earnings and/or cash flow; and · sound or improving balance sheet. The fund may sell securities for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. Principal Risks As with any mutual fund, there is no guarantee that the fund will achieve its objective. The fund’s share price fluctuates, which means you could lose money by investing in the fund. The principal risks of investing in this fund are summarized as follows: Active management risk The fund is subject to the risk that the investment adviser’s judgments about the attractiveness, value, or potential appreciation of the fund’s investments may prove to be incorrect. If the securities selected and strategies employed by the fund fail to produce the intended results, the fund could underperform other funds with similar objectives and investment strategies. Risks of stock investing Stocks generally fluctuate in value more than bonds and may decline significantly over short time periods. There is a chance that stock prices overall will decline because stock markets tend to move in cycles, with periods of rising prices and falling prices. The value of a stock in which the fund invests may decline due to general weakness in the stock market or because of factors that affect a company or a particular industry. Foreign investing risk Investing in the securities of non-U.S. companies involves special risks not typically associated with investing in U.S. companies. Foreign securities tend to be more volatile and less liquid than investments in U.S. securities, and may lose value because of adverse political, social or economic developments overseas or due to changes in the exchange rates between foreign currencies and the U.S. dollar. In addition, foreign investments are subject to settlement practices, and regulatory and financial reporting standards, that differ from those of the U.S. Emerging markets risk The risks of foreign investing are heightened for securities of companies in emerging market countries.
